Case 1:20-cv-24504-XXXX Document 1 Entered on FLSD Docket 11/02/2020 Page 1 of 19




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


  MANUEL CASTILLO,                                             CASE NO.:

         Plaintiff,

  v.

  FISHER ISLAND CLUB, INC.

        Defendant.
  ________________________________________/


                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff MANUEL CASTILLO (hereinafter referred to as “Plaintiff” and/or “Mr.

  Castillo”) sues Defendant FISHSER ISLAND CLUB, INC. (hereinafter referred to as

  “Defendant” or “FISHER ISLAND”), and alleges as follows:

                                      NATURE OF ACTION

         1.      This action is brought under the Florida Civil Rights Act §760.01, et seq., Florida

  Statutes (“FCRA”), the Age Discrimination in Employment Act (“ADEA”), and the Americans

  with Disabilities Act, 42 USC §§12101, et seq. (“ADA”), as amended by the Americans with

  Disabilities Act Amendments, to redress unlawful employment practices toward Plaintiff,

  including disability discrimination, hostile work environment, and retaliation.

                                PARTIES, JURIDICTION, AND VENUE

         2.      Plaintiff is an individual male and resides in Miami, Florida.

         3.      Defendant is a Florida entity with its principal place of business located in Miami,

  Florida. At all relevant times, FISHER ISLAND maintained an office in Miami-Dade County,

  Florida.


                                                   1
Case 1:20-cv-24504-XXXX Document 1 Entered on FLSD Docket 11/02/2020 Page 2 of 19




          4.      At all times relevant to this action, Plaintiff was an employee of Defendant and

  performed work for Defendant in Miami-Dade County, Florida.

          5.      Defendant employed no fewer than 15 or more persons at all relevant times and is

  therefore an employer as defined by ADEA, ADA and the FCRA.

          6.      This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 as the cause

  of action arises under federal statutes, to wit, the ADEA and ADA.

          7.      This Court has supplemental jurisdiction over the state law claims alleged herein

  pursuant to 28 U.S.C. § 1367 because the state law claims are related to claims in the action within

  the Court’s original jurisdiction such that they form part of the same case or controversy.

          8.      Venue is proper in the Miami Division of the Southern District of Florida pursuant

  to 28 U.S.C. §1391(b)(1) and (2) because Defendant’s principal place of business is located within

  this judicial district and because all or a substantial part of the events giving rise to this action

  occurred in this judicial district.

                               ADMINISTRATIVE PREREQUISITES

          9.      On or about February 5, 2020, Plaintiff dual-filed a Charge of Discrimination with

  the Equal Employment Opportunity Commission (“EEOC”) and the Florida Commission on

  Human Relations (“FCHR”) against Defendant as set forth herein.

          10.     On August 4, 2020 the EEOC issued Plaintiff a Notice of Right to Sue.

          11.     More than 180 days have expired since Plaintiff filed his charge of discrimination

  with the FCHR, and the FCHR has neither conciliated nor issued a determination of whether there

  is reasonable cause.

          12.     This case was initiated within 90 days of Plaintiff’s receipt of his Notice of Right

  to Sue from the EEOC.



                                                    2
Case 1:20-cv-24504-XXXX Document 1 Entered on FLSD Docket 11/02/2020 Page 3 of 19




                                    FACTUAL ALLEGATIONS

         13.     Plaintiff suffers from a number of injuries in his neck and back and is within a class

  of individuals protected by the FCRA, ADEA and the ADA.

         14.     Plaintiff is a fifty-nine (59) year old man.

         15.     At all relevant times, Defendant provided Plaintiff with access to Defendant’s

  Employee Handbook.

         16.     At all relevant times, Plaintiff availed himself to the rights, procedures and policies

  as provided in Defendant’s Employee Handbook.

         17.     On or about October 6, 1994, Defendant hired Plaintiff as a captain for Defendant’s

  Catering Department.

         18.     At all relevant times, Defendant considered Plaintiff to be a good, reliable

  employee.

         19.     On or about May 27, 2017, Plaintiff suffered serious injuries as a result of a work-

  related accident; including injuries to his head, neck, back, both knees, right ankle, right shoulder,

  left hand. Plaintiff was transported to the paramedics on Defendant’s property and later released.

         20.     On or about May 28, 2017, Defendant’s JOSE BRANDAO (hereinafter referred to

  as “BRANDAO”), Banquet Manager and Plaintiff’s direct supervisor, removed Plaintiff from his

  duties and assigned him to desk duties- unrelated to his role as Banquet Captain.

         21.     At all material times, Defendant’s BRANDAO held direct supervisory authority

  over Plaintiff. BRANDAO had the authority to hire, fire and/or otherwise alter the terms of

  Plaintiff’s employment.

         22.     On or about May 28, 2017, while working, Plaintiff’s injuries continued to worsen.

  Plaintiff requested the assistance to be transported to the hospital to which he was denied.



                                                    3
Case 1:20-cv-24504-XXXX Document 1 Entered on FLSD Docket 11/02/2020 Page 4 of 19




            23.   At all material times ANNIE BORGES (hereinafter referred to as “BORGES”),

  Defendant’s Director of Human Resources, held direct supervisory authority over Plaintiff.

  BORGES had the authority to hire, fire and/or otherwise alter the terms of Plaintiff’s employment.

            24.   On or about May 29, 2017, Defendant’s BORGES instructed Plaintiff to go to the

  hospital to get a complete assessment of the injuries suffered on May 27, 2019.

            25.   On or about May 29, 2017, the hospital issued the following limitations- no

  overhead reaching; no climbing; no lifting items over five (5) pounds; and limitations on the use

  of his right arm.

            26.   On or about May 29, 2017, Plaintiff was placed on medical leave as he continued

  to heal from the injuries suffered on May 27, 2017.

            27.   On or about May 30, 2017, Defendant’s BORGES called Plaintiff’s cellphone while

  he was home on a sick day and instructed Plaintiff to explain the accident and the resulting injuries,

  as well as his limitations.

            28.   During the call with Plaintiff, Defendant’s BORGES claimed that Plaintiff’s

  injuries and limitations were not related to Plaintiff’s accident at work and told Plaintiff that he

  needed to visit his primary care physician for care.

            29.   Thereafter, Defendant’s Worker’s Compensation adjuster contacted Plaintiff and

  interviewed him about the injuries suffered as a result of the accident.

            30.   On or about August 25, 2017, Plaintiff returned to work with limitations from his

  neurosurgeon and restrictions relating to the injuries suffered on May 27, 2017.

            31.   On or about August 26, 2017, Defendant’s BORGES provided Plaintiff with a

  modified schedule and instructed Plaintiff that he was to directly report to her for all work-related

  issues.



                                                    4
Case 1:20-cv-24504-XXXX Document 1 Entered on FLSD Docket 11/02/2020 Page 5 of 19




         32.     On or about August 26, 2017, Defendant’s BORGES told Plaintiff that he was no

  longer allowed access to his cellular device while at work. At all relevant times, employees outside

  of Plaintiff’s protected class had the ability to use their cellular devices while at work.

         33.     On or about August 28, 2017, Plaintiff’s injuries continued to worsen, and he

  requested sick leave. BORGES denied Plaintiff’s sick leave request, and Plaintiff then requested

  the use of personal time with instructions to return to work on September 7, 2017.

         34.     On or about September 17, 2017, after the use of his personal time, the Division of

  Workers Compensation notified Plaintiff of a suspension of his workers compensation payment

  because of Plaintiff’s “… refusal to work.” At all relevant times, however, Plaintiff was ready,

  willing, and able to work light duty. On September 18, 2017, BORGES sent Plaintiff an electronic]

  message stating “Unfortunately, we did no[t] have time to review work available for you.”

         35.     On or about October 4, 2017, Plaintiff made complaints about the retaliatory

  conduct on the part of Defendant’s BORGES. Specifically, Plaintiff complained about Defendant

  not allowing him to work despite being ready and able to work with limitations.

         36.     On or about October 4, 2017, Defendant’s BORGES sent Plaintiff an electronic

  message, instructing Plaintiff to return to work beginning October 9, 2017.

         37.     On or about October 6, 2017, Plaintiff was admitted to the hospital as a result of a

  Cerebrovascular Accident/Ischemic Stroke (hereinafter referred as “CVA”). Plaintiff remained

  hospitalized for three (3) days. Plaintiff notified Defendant of his hospitalization.

         38.     On or about October 9, 2017, Plaintiff returned to work and provided Defendant’s

  BORGES with medical documentation concerning his medical condition.

         39.     On or about October 11, 2017, Plaintiff suffered an irritation of his injuries and was

  in crisis. Plaintiff asked Defendant’s BORGES to go to the paramedics on property, but



                                                     5
Case 1:20-cv-24504-XXXX Document 1 Entered on FLSD Docket 11/02/2020 Page 6 of 19




  Defendant’s BORGES refused Plaintiff’s request and told Plaintiff to simply lay on the floor.

  Plaintiff then called 911 and was transported by Miami Dade Fire Rescue to Mount Sinai.

          40.      On or about October 16, 2017, as provided in Defendant’s Employee Handbook,

  Plaintiff’s requested the following accommodations:

          a.       Requested a transfer to another division;

          b.       Access to Defendant’s Paramedic;

          c.       Change in shift; and

          d.       Breaks

  Defendant’s BORGES denied each of Plaintiff requested accommodations.

          41.      On or about December 5, 2017, Defendant’s BORGES gave orders to deny Plaintiff

  access to Defendant FISHER ISLAND. Defendant later explained it as a clerical error.

          42.      On or about January 23, 2018, Plaintiff had surgery on his wrist and right thumb.

          43.      On or about February 5, 2018, Defendant’s Human Resources Manager,

  CYNTHIA AMARO (hereinafter referred to as “AMARO”), instructed Plaintiff to take medical

  leave until March 19, 2018, to recover from his injuries, despite Plaintiff being cleared to return to

  work with limitations. Plaintiff then remained on leave as he was instructed to do.

          44.      Defendant discriminated against and treated Plaintiff differently as a result of the

  work-related injury and the resulting disability, age, including (but not limited to) the following

  acts:

          •     Beginning in February 2018 through April 2018, Plaintiff was instructed to sit from

                9:00 am until the end of his shift at 5:30 pm in Defendant’s conference room, do

                nothing and not communicate with anyone.




                                                    6
Case 1:20-cv-24504-XXXX Document 1 Entered on FLSD Docket 11/02/2020 Page 7 of 19




         •     In or around January 2019, Defendant’s BORGES and AMARO regularly harassed

               Plaintiff about his work hours. At all relevant times, Defendant’s employees outside

               of Plaintiff’s protected class was not harassed about their work hours.

         •     On or about April 25, 2019, Defendant’s BORGES and AMARO informed Plaintiff of

               the Workers Compensation Adjuster making two calls to his phone and leaving him

               two messages. Plaintiff was instructed to sign a document stating he received the phone

               calls but failed to return the calls.

         •     On or about June 25, 2019, Defendant’s BORGES requested all Plaintiff’s Doctor’s

               notes were only to be provided to Defendant’s AMARO.

         •     On or about August 1, 2019, Defendant’s AMARO instructed Plaintiff to take his

               vacation days (90 hours) or he will lose all the time he has accumulated.

         •     On or about September 16, 2019, Defendant’s BORGES sent Plaintiff an electronic

               message explaining that he would lose three hundred and twenty hours of vacation

               time.

         •     In 2019, Defendant did not give Plaintiff his full Bonus as he was entitled to. In

               comparison, Defendant’s employees outside of Plaintiff’s protected class received the

               full Bonus.

         45.       On or about October 18, 2019, Defendant’s BORGES terminated Plaintiff from this

  employment because of the restrictions in place by his doctor.

         46.       At   all   relevant    times,   Plaintiff   continued   to   work   with   the   same

  accommodations/limitations from 2017 through 2019.

         47.       At all relevant times, Plaintiff was qualified to work other positions at Defendant

  FISHER ISLAND.


                                                       7
Case 1:20-cv-24504-XXXX Document 1 Entered on FLSD Docket 11/02/2020 Page 8 of 19




         48.     Plaintiff was wrongfully terminated on account of his age, disabilities and in

  retaliation to his opposition to and reporting of harassment and discrimination by Defendant.

         49.     As a result of Defendant’s discriminatory treatment, Plaintiff suffered and

  continues to suffer severe emotional distress and physical ailments.

         50.     Defendant discriminated against and terminated Plaintiff on the basis of Plaintiff’s

  disability and because Plaintiff complained or opposed the unlawful conduct of Defendant related

  to the above protected classes.

         51.     Defendant retaliated against Plaintiff for engaging in protected activity.

         52.     The above are just some examples of the unlawful discrimination and retaliation to

  which Defendant subjected Plaintiff.

         53.     As a result of the acts and conduct complained of herein, Plaintiff has suffered and

  will continue to suffer the loss of income, the loss of a salary, bonuses, benefits, and other

  compensation, which such employment entails. Plaintiff has also suffered pecuniary losses,

  emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary

  losses. Plaintiff further claims aggravation, activation, and/or exacerbation of any preexisting

  condition.

                      COUNT I – DISCRIMINATION UNDER THE ADA

         54.     Plaintiff realleges and incorporates by reference each allegation contained in

  paragraph 1 through 53 and further alleges as follows.

         55.     Plaintiff claims Defendant violated Title I of the ADA, as amended, as these titles

  appear in volume 42 of the United States Code, beginning at section 12101.

         56.     SEC. 12112. [Section 102] of the ADA specifically states “(a) General Rule. - No

  covered entity shall discriminate against a qualified individual with a disability because of the


                                                   8
Case 1:20-cv-24504-XXXX Document 1 Entered on FLSD Docket 11/02/2020 Page 9 of 19




  disability of such individual in regard to job application procedures, the hiring, advancement, or

  discharge of employees, employee compensation, job training, and other terms, conditions, and

  privileges of employment.”

         57.     Section 102 of the ADA continues: “As used in subsection (a) of this section, the

  term ‘discriminate against a qualified individual on the basis of disability’ includes … (4)

  excluding or otherwise denying equal jobs or benefits to a qualified individual because of the

  known disability of an individual with whom the qualified individual is known to have a

  relationship or association.”

         58.     Plaintiff is disabled, a member of a protected class and therefore protected under

  the ADA.

         59.     At all times relevant to this action, Plaintiff notified Defendant of his injuries

  suffered and his need for surgery.

         60.     At all relevant times relevant to this action, Plaintiff put Defendant on notice of his

  need for accommodations as a result of his injury and the resulting surgery.

         61.     Plaintiff was qualified for positions within Defendant’s corporation and able to

  perform its essential functions with reasonable accommodations.

         62.     Defendant isolated and mistreated Plaintiff based on Plaintiff’s disability and need

  for reasonable accommodations.

         63.     Defendant violated the section cited herein by creating and maintaining

  discriminatory working conditions, and otherwise discriminating and retaliating against the

  Plaintiff because of Plaintiff’s surgery, the necessary time to recover and his required

  accommodations.

         64.     Defendant violated the above and Plaintiff suffered numerous damages as a result.



                                                    9
Case 1:20-cv-24504-XXXX Document 1 Entered on FLSD Docket 11/02/2020 Page 10 of 19




                   WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                    a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                   violation of the ADA;

                   b. Issue an order prohibiting further discrimination;

                   c. Order equitable relief including but not limited to back pay, front pay in lieu of

                   reinstatement, and all other equitable relief provided in the ADA;

                   d. Award Plaintiff all compensatory and liquidated damages provided for in the

                   ADA; and

                   e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                   interest and such other and further relief as the Court deems proper.

                 COUNT II – HOSTILE WORK ENVIRONMENT UNDER THE ADA

           65.     Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

   through paragraphs 53 above.

           66.     Defendant subjected Plaintiff to harassment and the harassment was motivated by

   Plaintiff’s disability.

           67.     At all relevant times, Defendant treated Plaintiff unfairly, unlike other employees

   outside of Plaintiff’s protected class.

           68.     Defendant’s actions were severe and pervasive, between February 2018 and April

   2018, effectively altering Plaintiff’s work environment on the basis of Plaintiff’s disability.

           69.     Defendant treated Plaintiff harshly and ultimately terminated Plaintiff because of

   his disability and his complaints of discrimination.

           70.     The conduct was so severe and pervasive that a reasonable person in Plaintiff’s

   position would find Plaintiff’s work environment to be hostile or abusive.



                                                    10
Case 1:20-cv-24504-XXXX Document 1 Entered on FLSD Docket 11/02/2020 Page 11 of 19




          71.     Defendant failed to exercise reasonable care to prevent racial harassment in the

   workplace by failing to establish an explicit policy against harassment in the workplace on the

   basis of race, failing to fully communicate the policy to its employees, and/ or failing to provide a

   reasonable way for Plaintiffs to make a claim of harassment to higher management, and failing to

   take reasonable steps to promptly correct the harassing behavior raised by Plaintiff.

                  WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                   a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                  violation of the ADA;

                  b. Issue an order prohibiting further discrimination;

                  c. Order equitable relief including but not limited to back pay, front pay in lieu of

                  reinstatement, and all other equitable relief provided in the ADA;

                  d. Award Plaintiff all compensatory and liquidated damages provided for in the

                  ADA; and

                  e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                  interest and such other and further relief as the Court deems proper.

                         COUNT III – RETALIATION UNDER THE ADA

          72.     Plaintiff realleges and incorporates by reference each allegation contained in

   paragraph 1 through 53 and further alleges as follows.

          73.     SEC. 12203. [Section 503] of the ADA states, “(a) Retaliation. - No person shall

   discriminate against any individual because such individual has opposed any act or practice made

   unlawful by this chapter or because such individual made a charge, testified, assisted, or

   participated in any manner in an investigation, proceeding, or hearing under this chapter.

          74.     Plaintiff is protected class under the ADA.


                                                    11
Case 1:20-cv-24504-XXXX Document 1 Entered on FLSD Docket 11/02/2020 Page 12 of 19




           75.     Plaintiff informed Defendant and staff of his injury and his disability.

           76.     Plaintiff complained to Defendant about the discriminatory comments and conduct

   made by Defendant’s.

           77.     By the conduct described above, Defendant retaliated against Plaintiff for engaging

   in protected activity.

           78.     Plaintiff objected to Defendant’s attempts to terminate his employment with

   Defendant.

           79.     Defendant terminated Plaintiff employment with Defendant as a result of his

   disability.

           80.     Defendant’s conduct complained of herein was willful and in disregard of

   Plaintiff’s protected rights. Defendant and its leadership team were aware that discrimination on

   the basis of Plaintiff’s disability was unlawful but acted in reckless disregard of the law.

           81.     Defendant engaged in an unlawful discriminatory practice by discharging,

   retaliating, and otherwise discriminating against the Plaintiff because of Plaintiff’s opposition to

   the unlawful employment practices of Defendant.

                   WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                   a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                   violation of the ADA;

                   b. Issue an order prohibiting further discrimination;

                   c. Order equitable relief including but not limited to back pay, front pay in lieu of

                   reinstatement, and all other equitable relief provided in the ADA;

                   d. Award Plaintiff all compensatory and liquidated damages provided for in the

                   ADA; and



                                                    12
Case 1:20-cv-24504-XXXX Document 1 Entered on FLSD Docket 11/02/2020 Page 13 of 19




                  e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                  interest and such other and further relief as the Court deems proper.

               COUNT IV – DISABILITY DISCRIMINATION AND HARASSMENT
                                   UNDER THE FCRA

          82.     Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

   through paragraphs 53 above.

          83.     Plaintiff is a member of a protected class under the FCRA.

          84.     By the conduct describe above, Defendant has intentionally engaged in

   discrimination against Plaintiff because of Plaintiff’s disability and subjected the Plaintiff to

   disability -based animosity.

          85.     Such discrimination was based upon the Plaintiff’s disability in that Plaintiff would

   not have been the object of discrimination but for his disability.

          86.     At all relevant times, Plaintiff put Defendant on notice of his need for

   accommodations as a result of his injury and the resulting surgery.

          87.     Defendant’s conduct complained of herein was willful and in disregard of

   Plaintiff’s protected rights. Defendant and its leadership team were aware that discrimination on

   the basis of Plaintiff’s disability was unlawful but acted in reckless disregard of the law.

         88.      At all times material hereto, the employees exhibiting discriminatory conduct

   towards Plaintiff possessed the authority to affect the terms, conditions, and privileges of

   Plaintiff’s employment with the Defendant.

         89.      The conduct of Defendant, by and through the conduct of its agents, employees,

   and/or representatives, and the Defendant’s failure to make prompt remedial action to prevent

   continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

   Florida law.

                                                    13
Case 1:20-cv-24504-XXXX Document 1 Entered on FLSD Docket 11/02/2020 Page 14 of 19




          90.      The actions of the Defendant and/or its agents were willful, wanton, and intentional,

   and with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

   Plaintiff to damages in the form of compensatory and punitive damages pursuant to Florida law,

   to punish the Defendant for its actions and to deter it, and others, from such action in the future.

          91.      Plaintiff has suffered and will continue to suffer both irreparable injury and

   compensable damages as a result of Defendant’s discriminatory practices unless and until this

   Honorable Court grants relief.


                   WHEREFORE, Plaintiffs respectfully prays for the following relief against

                   Defendant:


                   a. Adjudge and decree that Defendant has violated the FCRA, and has done so

                     willfully, intentionally, and with reckless disregard for Plaintiff’s rights;

                   b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,

                     benefits' adjustment, and prejudgment interest at amounts to be proved at trial for

                     the unlawful employment practices described herein;

                   c. Enter an award against Defendant and award Plaintiff compensatory damages for

                     mental anguish, personal suffering, and loss of enjoyment of life;

                   d. In lieu of reinstatement, award front pay;

                   e. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

                     and

                   f. Grant Plaintiff such additional relief as the Court deems just and proper under

                     the circumstances.




                                                     14
Case 1:20-cv-24504-XXXX Document 1 Entered on FLSD Docket 11/02/2020 Page 15 of 19




                             COUNT V – RETALIATION UNDER THE FCRA

           92.     Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

   through paragraphs 53 above.

           93.     Plaintiff is a member of a protected class under the FCRA.

           94.     Plaintiff complained to Defendant about the discriminatory comments and conduct.

           95.     As a result of Plaintiff’s need for accommodations and complaints of

   discrimination, Defendant’s made numerous attempts to remove Plaintiff from his position.

           96.     By the conduct describe above, Defendant retaliated against Plaintiff for exercising

   rights protected under the FCRA.

           97.     Defendant’s conduct complained of herein was willful and in disregard of

   Plaintiff’s protected rights. Defendant and its supervisory personnel were aware that

   discrimination on the basis of Plaintiff’s disability was unlawful but acted in reckless disregard of

   the law.

           98.     As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of

   rights, has been exposed to ridicule and embarrassment, and has suffered emotional distress and

   damage.

           99.     The conduct of Defendant, by and through the conduct of its agents, employees,

   and/or representatives, and the Defendant’s failure to make prompt remedial action to prevent

   continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

   Florida law.

           100.    The actions of the Defendant and/or its agents were willful, wanton, and intentional,

   and with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling




                                                     15
Case 1:20-cv-24504-XXXX Document 1 Entered on FLSD Docket 11/02/2020 Page 16 of 19




   Plaintiff to damages in the form of compensatory and punitive damages pursuant to Florida law,

   to punish the Defendant for its actions and to deter it, and others, from such action in the future.

          101.    Plaintiff has suffered and will continue to suffer both irreparable injury and

   compensable damages as a result of Defendant’s discriminatory practices unless and until this

   Honorable Court Grants relief:


                  WHEREFORE, Plaintiffs respectfully prays for the following relief against

                  Defendant:


                      a. Adjudge and decree that Defendant has violated the FCRA, and has done

                          so willfully, intentionally, and with reckless disregard for Plaintiff’s rights;

                      b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back

                          pay, benefits' adjustment, and prejudgment interest at amounts to be proved

                          at trial for the unlawful employment practices described herein;

                      c. Enter an award against Defendant and award Plaintiff compensatory

                          damages for mental anguish, personal suffering, and loss of enjoyment of

                          life;

                      d. In lieu of reinstatement, award front pay;

                      e. Award Plaintiff the costs of this action, together with a reasonable attorneys'

                          fees; and

                      f. Grant Plaintiff such additional relief as the Court deems just and proper

                          under the circumstances.




                                                     16
Case 1:20-cv-24504-XXXX Document 1 Entered on FLSD Docket 11/02/2020 Page 17 of 19




                       COUNT VI- AGE DISCRIMINATION UNDER THE ADEA

          102.    Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

   through paragraphs 53 above.

          103.    This is an action to recover all damages, interest, equitable relief and attorney’s fees

   and costs on behalf of Plaintiff for violations of her state rights under the ADEA, to include the

   remedies in 29 U.S.C. §621 et seq.

          104.    Plaintiff is fifty-nine (59) years old and is protected against discrimination under

   the ADEA. Plaintiff was qualified for his job position.

          105.    Defendant’s employees were much younger than Plaintiff.

          106.    Defendant terminated Plaintiff as a result of his age.

          107.    Defendant continued to hire much younger employees to replace Plaintiff after his

   unlawful termination.

          108.    Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal

   employment practices.

                  WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                           a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                           violation of the ADEA;

                           b. Issue an order prohibiting further discrimination;

                           c. Order equitable relief including but not limited to back pay, front pay in

                           lieu of reinstatement, and all other equitable relief provided in the ADEA;

                           d. Award Plaintiff all compensatory and liquidated damages provided for in

                           the ADEA; and




                                                    17
Case 1:20-cv-24504-XXXX Document 1 Entered on FLSD Docket 11/02/2020 Page 18 of 19




                         e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-

                         judgment interest and such other and further relief as the Court deems

                         proper.

                   COUNT VII- HOSTILE WORK ENVIRONMENT UNDER ADEA

          109.    Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

   through paragraphs 53 above.

          110.    Defendant’s employees subjected Plaintiff to harassment and the harassment was

   motivated by Plaintiff’s age.

          111.    Defendant harshly and ultimately terminated Plaintiff because of his age.

          112.    Defendant’s discriminatory conduct was not welcomed by Plaintiff.

          113.    The conduct was so severe and pervasive that a reasonable person in Plaintiff

          position would find Plaintiff work environment to be hostile or abusive.

                  WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                          a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                         violation of the ADEA;

                         b. Issue an order prohibiting further discrimination;

                         c. Order equitable relief including but not limited to back pay, front pay in

                         lieu of reinstatement, and all other equitable relief provided in the ADEA;

                         d. Award Plaintiff all compensatory and liquidated damages provided for in

                         the ADEA; and

                         e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-

                         judgment interest and such other and further relief as the Court deems

                         proper.


                                                  18
Case 1:20-cv-24504-XXXX Document 1 Entered on FLSD Docket 11/02/2020 Page 19 of 19




                                          JURY DEMAND
         Plaintiff demands a trial by jury for the claims set forth in the complaint.




   Dated: November 2, 2020                       DEREK SMITH LAW GROUP, PLLC
                                                 701 Brickell Ave, Suite 1310
                                                 Miami, FL 33131
                                                 Tel: (305) 946-1884
                                                 Fax: (305) 503-6741

                                                     s/Tiffani-Ruth I. Brooks
                                                 Tiffani-Ruth I. Brooks, Esq.
                                                 Fla. Bar No. 1010664
                                                 Tiffani@dereksmithlaw.com
                                                 Counsel for Plaintiff




                                                  19
